In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00088-CR



                            PHILLIP LEON WORTHEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 76th District Court
                                     Titus County, Texas
                                  Trial Court No. CR19529




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss


____________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                MEMORANDUM OPINION

       On March 9, 2018, pursuant to a plea agreement, Phillip Leon Worthey was placed on

two years’ deferred adjudication community supervision for aggravated assault with a deadly

weapon. On July 13, 2021, on the State’s motion, the trial court adjudicated Worthey’s guilt and

sentenced him to ten years’ imprisonment.         Worthey has raised several issues on appeal,

including a challenge to the trial court’s jurisdiction to adjudicate his guilt. The State concedes

that the trial court was without jurisdiction, and we agree. As a result, we vacate the trial court’s

judgment and dismiss the case. See TEX. R. APP. P. 43.2(e).

       A little over a year after Worthey was placed on community supervision, on March 12,

2019, the State filed its original motion to adjudicate guilt on the ground that Worthey violated

the terms and conditions of his community supervision by threatening “to commit an offense

involving violence to a person, namely aggravated assault of the elderly” (the Original

Allegation). Capias was issued on the same day. Worthey posted a bond following his arrest

and was released from jail.

       On April 15, 2021, more than a year after Worthey’s community supervision expired, the

State filed an amended motion to adjudicate Worthey’s guilt (the First Amended Motion), which

included the Original Allegation, as well as four new allegations. No capias was issued on the

First Amended Motion. On April 26, the State filed a second amended motion to adjudicate,

which included the Original Allegation and five others (the Second Amended Motion). No

capias was issued on the Second Amended Motion.



                                                 2
       At the July 13, 2021, hearing on the State’s Second Amended Motion, the State

affirmatively abandoned the Original Allegation.         After hearing Worthey’s pleas on the

remaining allegations and the State’s evidence, the trial court found the remaining allegations in

the Second Amended Motion true. As a result, the trial court adjudicated Worthey guilty of

aggravated assault with a deadly weapon and sentenced him to ten years’ imprisonment.

               A trial court retains jurisdiction to hold a revocation hearing and to
       proceed with an adjudication of guilt, regardless of whether the period of deferred
       adjudication community supervision imposed on the defendant has expired, if
       before the expiration of the supervision period:

               (1)    the attorney representing the state filed a motion to proceed with
                      the adjudication; and

               (2)    a capias is issued for the arrest of the defendant.

TEX. CODE CRIM. PROC. ANN. art. 42A.108(c).            It is undisputed that the trial court had

jurisdiction over the Original Allegation, which was filed within Worthey’s community

supervision period.

       Because the First and Second Amended Motions were filed after the expiration of the

community supervision term, they were a nullity and could not confer jurisdiction to adjudicate

guilt. See Guillot v. State, 543 S.W.2d 650, 653 (Tex. Crim. App. 1976), superseded by statute

as recognized in Ex parte Moss, 446 S.W.3d 786, 791 (Tex. Crim. App. 2014); Holtzman v.

State, 866 S.W.2d 728, 729, n.2 (Tex. App.—Houston [14th Dist.] 1993, pet. ref’d) (finding

amended revocation motion filed after community supervision period “void”); Crockett v. State,

840 S.W.2d 160, 162 (Tex. App.—Houston [1st Dist.] 1992, no pet.) (same); Chreene v. State,

691 S.W.2d 748, 750 (Tex. App.—Texarkana 1985, pet. ref’d) (same). This is because “the right

                                                 3
of the court to revoke is limited to those violations of [community supervision] alleged in the

revocation motion filed prior to the expiration of the [supervision] period.” Guillot, 543 S.W.2d

at 653. As a result, a trial court does not have the jurisdiction to revoke community supervision

based on motions to revoke filed after the community supervision period. Nesbit v. State, 227

S.W.3d 64, 69 (Tex. Crim. App. 2007).

       Because the First and Second Amended Motions were a nullity, the trial court’s

jurisdiction was limited to the Original Allegation. See Guillot, 543 S.W.2d at 653; Crockett,

840 S.W.2d at 162–63; Chreene, 691 S.W.2d at 750. However, the Original Allegation was

affirmatively abandoned. As a result, the State concedes, and we agree, that “[o]nce the State

abandoned the only allegation which vested the Trial Court with jurisdiction,” the trial court was

without jurisdiction to adjudicate guilt.

       We vacate the trial court’s judgment and dismiss the case.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:        January 7, 2022
Date Decided:          January ___, 2022

Do Not Publish




                                                4